Citation Nr: 1506216	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  11-23 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of arthroscopic surgery of the left knee, currently rated as 10 percent disabling. 

2.  Entitlement to service connection for frostbite of the feet.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from June 1988 to June 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of October 2009 and November 2012 rating decisions of the San Diego, California, and Atlanta, Georgia, Regional Offices (ROs) of the Department of Veterans Affairs (VA).

The Veteran's correspondence in August 2011 raises the issue of entitlement to service connection for a left knee scar secondary to the service-connected residuals of arthroscopic surgery of the left knee.  This issue has not been adjudicated by the agency of original jurisdiction (AOJ), and thus the Board does not have jurisdiction over it.  As such, the issue is referred to the AOJ for appropriate action.  

In May 2013, the Veteran filed a notice of disagreement (NOD) with a November 2012 rating decision denying service connection for frostbite of the feet.  The filing of a NOD confers jurisdiction on the Board, and the next step is for the AOJ to issue a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Thus, the issue is reflected on the title page.

The Board notes that the Veteran's May 2013 correspondence references both service connection and VA treatment for a dental disorder.  In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for VA outpatient dental treatment.  A March 2014 rating decision notes that a copy of the Veteran's dental claim had been forwarded to the VA Medical Center's Dental Clinic for a determination with respect to eligibility for VA outpatient dental treatment.  The RO has not adjudicated the issue of entitlement to service connection for a dental disorder.  As such, the Board does not have jurisdiction over it and thus, it is referred to the RO for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.
REMAND

The Veteran asserts that his service-connected residuals of arthroscopic surgery of the left knee are worse than reflected in the 10 percent evaluation assigned.  The Veteran was afforded a VA examination with respect to the severity of his left knee disability in February 2014.  

The Board notes that although no instability was reported in the report of examination, prior to October 2009, the Veteran's left knee was evaluated under Diagnostic Code 5257 for impairment due to recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  In addition, and although the February 2014 report of examination notes no arthritis of the left knee, the October 2009 rating decision reflects that the left knee is now rated under Diagnostic Code 5260 for arthritis based on x-ray findings and limitation of flexion.  Regardless, the opinion does not address a September 2009 VA treatment record reflecting mild left knee arthritis on x-ray examination.  The opinion is not completely adequate.  As such, the Veteran is to be afforded a new VA examination with respect to the nature and severity of his service-connected left knee disability.  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

As noted in the introduction, in May 2013, the Veteran filed a NOD with November 2012 rating decision denying service connection for frostbite of the feet.  Although it was indicated the issue would be addressed through the appeals process, a SOC with respect service connection for frostbite of the feet is not of record.  The claim must be remanded for issuance of a SOC.  See Manlincon, 12 Vet. App. at 238.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records dated since March 2013 and any more recent private treatment records identified by the Veteran.

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the severity of the Veteran's left knee residuals of arthroscopic surgery.  The entire file must be reviewed by the examiner.  All necessary tests and studies should be conducted, and all clinical findings should be reported in detail.

The VA examiner is asked to describe: 

(a) Range of flexion and extension in degrees and any additional limitation of flexion or extension, considering functional loss due to pain, weakness, fatigability, painful motion, including during flare-ups or with repetitive use in terms of degrees of additional limitation of flexion or extension if feasible; 

(b) Any recurrent subluxation or lateral instability, and if so, whether it is mild, moderate or severe; and

(c) Whether there is any evidence of meniscal damage such as locking or effusion, not encompassed by limitation of flexion or extension or functional loss due to pain or instability.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Issue a SOC with respect to service connection for frostbite of the feet.  The issue is to be certified to the Board only if a timely substantive appeal is received.

4.  Finally, after undertaking any additional development necessary, readjudicate the claim regarding an increased rating for the left knee disability.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

